RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre los días 31 de marzo (Miércoles Santo) y 1 de abril de 2010 (Jueves Santo), con cargo a la licencia de vacaciones.
A tales efectos y en virtud de nuestra facultad para re-glamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplica-bles a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A secs. 72 y 73), y se considerará el 31 de marzo (Miércoles Santo) y el 1 de abril de 2010 (Jueves Santo) como si fueran días feriados. Cualquier término que venza esos días se extenderá hasta el lunes 5 de abril de 2010, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo